Citation Nr: 1814321	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-22 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for congenital stenosis of the ear canals with otitis externa (hereinafter "bilateral ear disability").


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to March 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2012 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of the hearing is in the Veteran's file. 

In October 2016, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that in its October 2016 decision and remand, the Veteran's bilateral ear disability claim encompassed variously described manifestations.  The Board has separated these manifestations into separate issues as reflected on the title page in light of the facts found in this case.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   

In addition, in an October 2017 decision, the RO granted service connection for tinnitus.  As that issue on appeal was granted, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).





FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that his bilateral hearing loss had its onset as a result of service.

2.  Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that his headaches had its onset as a result of service.

3.  The Veteran does not have a current diagnosis of a bilateral ear disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for headaches have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  The criteria for service connection for a bilateral ear disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

The Veteran was provided VA medical examinations for his bilateral ear claim in May 2012 and March 2017.  The examinations are sufficient evidence for deciding the claims on appeal.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed ones, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Bilateral Hearing Loss

The Veteran contends that he was exposed to noise while in service.  A current hearing loss disability has been established based on the VA and private examination reports of record.  See 38 C.F.R. § 3.385.  Next, the Board finds that there is conflicting medical and lay evidence in this case.  A March 2017 VA audiological examination report contains a negative nexus opinion, whereas private doctor opinions, to include statements dated in August 2009, August 2011, March 2012 and August 2014, and lay statements of the Veteran and his family members and friends indicate that the Veteran's hearing loss had its onset in service.  The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of equipoise.  As there is competent evidence both in favor of and against the claim, the Board is of the opinion that this point has been attained.  As such, after resolving reasonable doubt in the Veteran's favor, service connection is found to be warranted.  This claim is thus granted in full.  38 U.S.C. § 5107(b).  

Headaches

The Veteran contends that the headaches he experiences are due to his active duty service.  The evidence reflects that the Veteran has a current diagnosis of migraine headaches based on the VA and private examination reports of record.  Next, the Board finds that there is conflicting medical and lay evidence in this case.  Negative medical opinions were provided by the November 2016 and March 2017 VA examiners; however, those opinions only serve to place the evidence in a state of relative equipoise with the March 2012, October 2012 and March 2014 private medical opinions and the lay statements of the Veteran and his family members and friends.  The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of equipoise.  As there is competent evidence both in favor of and against the claim, the Board is of the opinion that this point has been attained.  As such, after resolving reasonable doubt in the Veteran's favor, service connection is found to be warranted.  This claim is thus granted in full.  38 U.S.C. § 5107(b).  

Bilateral Ear Disability

A threshold for establishing service connection for a claimed condition is the presence of a current disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.

Service treatment records include a February 1968 Medical Board report which indicates that the Veteran had congenital stenosis of ear canals and chronic otitis externa which were determined to have their onsets prior to the Veteran's entry into service.  Post-service treatment records, as well May 2012 and March 2017 VA ear conditions examinations, did not revealed that the claimed congenital stenosis of ear canals with otitis externa disability was present.

In light of the evidence detailed above, the Board finds that the Veteran does not have a current bilateral ear disability.  In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For this reason, service connection is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for headaches is granted.

Entitlement to service connection for a bilateral ear disability is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


